Citation Nr: 1611023	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for status post lumbar microdiskectomy at L4-5 for herniated nucleus pulpous at L4-5, prior to February 18, 2010 and from May 1, 2010 to February 26, 2013.

2.  Entitlement to a rating higher than 20 percent for status post lumbar microdiskectomy at L4-5 for herniated nucleus pulpous at L4-5, from February 27, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to July 1994 and March 1995 to February 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The matter is now handled by the RO in Columbia, South Carolina.   

The Veteran requested a hearing before the Board; however, he cancelled his hearing request in a September 2009 statement.  Thus, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In December 2012 and March 2015, the Board remanded this claim for additional development.  Unfortunately, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an increased rating for his lumbar spine disability.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

In the March 2015 Board Remand, the RO was instructed to afford the Veteran a VA examination to determine the current severity of his lumbar spine disability.  The Veteran was afforded a VA examination April 2015.  The examiner indicated that the Veteran had a decreased range of motion due to pain.  The Board notes, however, that there is no notation in the examination report of the degree at which pain occurred on active range of motion, even though the report clearly indicates there was pain on movement and decreased range of motion. 

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that a remand is necessary to afford the Veteran a new VA examination that indicates the degree at which pain occurs during range of motion tests.  These findings are necessary to adequately rate the Veteran's disability according to DeLuca.  Id.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Afford the Veteran a VA examination to determine the current severity of his lumbar spine disability.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

The examiner should identify and completely describe all current symptomatology.  The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's lumbar spine disability.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the lumbar spine and the degree at which pain begins.

Ask the examiner to discuss all findings in terms of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The pertinent rating criteria must be provided to the examiner.

3.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate the claims.  

If a claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




